Citation Nr: 1418087	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-42 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to February 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right shoulder disability due to service.  He was afforded a VA joints examination in January 2008.  Right shoulder impingement and right shoulder scapula-thoracic bursitis were diagnosed.  The examiner opined that he could not find VA treatment records from Phoenix (which the Veteran alleges show treatment for his right shoulder post discharge), but stated that "it is possible that his shoulder condition (scapula-thoracic bursitis) has been a chronic condition - especially if his VA records show he sought treatment for the same problem that he was diagnosed with in the service."  The examiner continued by stating that if the records in question exist, he would find it more likely than not that the current shoulder condition is related to service, but that if the records are not found, he would find it less likely than not.  The Board finds that this is essentially a non-opinion and is speculative.  Thus, it is inadequate for rating purposes and the Board finds that a supplemental medical opinion in this matter is warranted.

The Veteran also contends that he has hepatitis C due to service.  As the Veteran has presented a current diagnosis of such, and service treatment records show notations of possible hepatitis, the Board finds that the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that a medical nexus opinion regarding this disability is warranted.

Regarding his claims for bilateral hearing loss and tinnitus, the Board notes that the record reflects current diagnoses of both.  On February 2008 VA audiological evaluation, bilateral sensorineural hearing loss and tinnitus were diagnosed.  The examiner opined that "hearing loss and tinnitus is [sic] most likely caused by or a result of noise trauma in army."  In support of his opinion, the examiner noted that the Veteran's separation audiogram indicated hearing loss (70 decibels) in the right ear at 4000Hz and that tinnitus started after noise trauma in the army.  The Board finds this opinion inadequate for rating purposes as it was based on incorrect facts.  Notably, the Veteran's entrance audiogram showed hearing loss of 70 decibels in the right ear at 4000Hz.  His separation audiogram did not reflect hearing loss in either ear.  Additionally, the opinion seemed to be based, in part, on the Veteran's unsubstantiated reports of noise trauma.   An opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Also of record is a private audiological opinion, dated in August 2007.  The physician noted that audiometry showed bilateral symmetrical moderately severe mid to high frequency sensorineural hearing loss which he opined is consistent with noise exposure.  The physician noted that the Veteran "was in the military and according to his personal history, was exposed to rapid fire, artillery and general military combat noise."  The Board also finds this opinion inadequate for rating purposes as it did not consider the notation of hearing loss at entrance to service and was also based on the Veteran's reported history and not the factual record (including his service treatment records).  Accordingly, the Board finds that supplemental medical opinions supported by complete rationale are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notice regarding entitlement to service connection based on aggravation of a disability that may have preexisted service.  

2.  Obtain any outstanding treatment records (not already of record) relevant to the claims on appeal.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of any (and all) current right shoulder disability(ies).  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

As to each right shoulder disability diagnosed during the pendency of the appeal, opine whether it is at least as likely as not (a 50% or better probability) that each such disability entity is related to his service.  

The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the Veteran's diagnosis of right scapula thoracic bursitis in service and the January 2008 VA examination report.

4.  Thereafter arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed hepatitis C.  The claims file must be made available to the opinion-provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

Is it at least as likely as not (a 50% or better probability) that hepatitis C is related to the Veteran's service?

A complete rationale, to include discussion of the February 1972 service treatment records noting possible hepatitis, should be provided.
5.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

(a)  Is there clear and unmistakable (obvious or manifest) evidence that the Veteran's hearing loss existed prior to entering military service in December 1970?

The term "clear and unmistakable" means with a much higher certainty than "at least as likely as not" or "more likely than not."

(b)  If the Veteran's hearing loss existed prior to service, is there clear and unmistakable (obvious or manifest) evidence that the Veteran's preexisting hearing loss was not aggravated (meaning chronically worsened or permanently increased in severity) beyond its natural progression of that preexisting disability during his active military service?

(c)  If, in the alternative, it is determined that the Veteran's hearing loss did not exist prior to service, is it at least as likely as not (a 50% probability or greater) that the hearing loss is etiologically related to his active military service? 

A complete rationale for all opinions expressed should be provided.  This rationale should include discussion of the Veteran's service treatment records, the August 2007 private audiological opinion, and the February 2008 VA audiological examination report.
(d)  With regard to the Veteran's tinnitus, is it at least as likely as not (a 50% probability or greater) that the tinnitus is etiologically related to his active military service? 

A complete rationale, to include discussion of the Veteran's lay statements noting continuity of symptomatology since service and the February 2008 VA audiological examination report, should be provided.

6.  Arrange for any further development deemed indicated by the development ordered above.

7.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



